Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 12/30/2016.
This action is in response to amendments and/or remarks filed on 10/15/2020. In the current amendments, claims 1, 3-5, 7, 8, 16-19, 30, 31, and 35 have been amended, and claims 9, 20-29 and 32 have been cancelled. New claims 36 and 37 have been introduced. Claims 1-8, 10-19, 30-31 and 33-37 have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claim 29 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
First of all, claim 1 says “a nanometer scale machine learning assembly comprising: multiple hardware modules.” However, the claim language is considered to be unclear and ambiguous in view of the specification. The examiner couldn’t find a clear explanation of what “nanometer scale machine learning assembly” specifically means in the specification in such a way that one of ordinary skill in the art would understand its meaning. Note that claim 1 does not include any specific properties of the machine learning assembly which are closely related to the nanometer scale.

Furthermore, even though par 5 of the specification says “the example machine learning assemblies can be made small, for example 6-20 millimeters long per module, down to nano-size for some applications” and par 21 says “Fig. 14 is a diagram of interconnected modules constituting an example machine learning assembly,” the specification does not explain in detail how the machine learning assembly is implemented in the nanometer scale. Rather, it just says 

Moreover, it appears that the recited claim language “a nanometer scale machine learning assembly comprising: multiple hardware modules” of claim 1 indicates that the whole assembly of fig 14 is implemented in the nanometer scale. The examiner notes that the nanometer scale may be interpreted as the order of 1-100 nanometers in length, width and height, as defined by “National Nanotechnology Coordinated Infrastructure (NNCI)” - https://www.nnci.net/how-small-nano#:~:text=A%20nanometer%20is%20one%20billionth,%2D100%20nanometers%20(nm)). In addition, as shown in fig 14, the nanometer scale machine learning assembly may have several assembling modules. Figs 5-6 show an example machine learning core (#500) of an example machine learning assembly. 

However, as disclosed in Wikipedia (https://en.wikipedia.org/wiki/Transistor_count), at the time of the applicant’s filing, some millions or billions of transistors have been used for a single processor. In addition, Courtland (“Intel Now Packs 100 Million Transistors in Each Square Millimeter”) mentioned “it can now pack more than 100 million transistors in each square millimeter of chip ‘for the first time in our industry’s history’” (see the first figure below). In other words, it appears that at the time of the applicant’s filing, it was difficult to implement even a processor in a nanometer scale based on the constraints of the transistor size and the number of transistors for a processor. Nonetheless, #500 of fig 14 has several different modules such as “processing unit”, “memory”, “data storage”, and so on. Thus, it appears that at the time of the applicant’s filing, it was difficult to implement the whole machine learning assembly in a 

    PNG
    media_image1.png
    493
    869
    media_image1.png
    Greyscale

(Transistor density over the years, from Courtland)

    PNG
    media_image2.png
    753
    893
    media_image2.png
    Greyscale

(Diagram of interconnected modules constituting an example machine learning assembly, from the drawings of the present application)
Claim 1 recites limitations that raise issues of enablement as set forth above, and dependent claims 2-8, 10-19 and 37 are rejected at least based on their direct and/or indirect dependency from independent claim 1. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “a nanometer scale machine learning assembly” of claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because the claim language does not have enough support in the specification and it is hard for one of ordinary skill in the art to understand its meaning clearly. For example, “nanometer scale” may be interpreted as the order of 1-100 nanometers in length, width and height, as defined by “National Nanotechnology Coordinated Infrastructure (NNCI)” - https://www.nnci.net/how-small-nano#:~:text=A%20nanometer%20is%20one%20billionth,%2D100%20nanometers%20(nm)), or it may be a scale (e.g., micrometer, millimeter, centimeter or something else) since a scale may be changed to the nanometer scale (e.g., micrometer = 1,000 nanometers, millimeter = 1,000,000 nanometers, and centimeter = 10,000,000 nanometers). Note that claim 1 does not have any specific size constraint. Furthermore, the transistors of the machine learning assembly may be interpreted as the nanometer scale device for the machine learning assembly. For at least this reason, one of ordinary skill in the art would not be able to draw a discernable boundary on what the metes and bounds of the claim is. Therefore, it is not clear what is being claimed and it will be interpreted as one of the scales.
Claim 1 recites limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-8, 10-19 and 37 are rejected at least based on their direct and/or indirect dependency from independent claim 1. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 12-15, 18, 30-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs).

Regarding claim 1, 
Nag teaches 
A portable device comprising: 
a nanometer scale [assembly] comprising ([figs 15-16]; [pars 26-37] “For example, the block 210 may be a rectangular face cubic format open bottom block with length L=3 cm, width W=1.5 cm and height H = 1 cm having a 2x4 standard LEGO™ format stud arrangement.”; Figs 15-16 and “L=3 cm, width W=1.5 cm and height H = 1 cm” read on “nanometer scale” since the assembly (e.g., fig 16) has different devices which are within each LEGO block whose size is 30,000,000 nm x 15,000,000 nm x 10,000,000 nm.): 

multiple hardware modules capable of being coupled with each other in different configurations, wherein a first module of the multiple hardware modules comprises a first housing including a first port, a second module of the multiple hardware modules comprises a second housing including a second port, and the first port of the first housing is directly physically connectable with the second port of the second housing without a cable, such that the first housing and the second housing are physically interchangeable ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGaS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; “cylindrical projections or studs (“studs”) 14” reads on “first port”, and “secondary coupling members 22” with “elongated ribs 24” reads on “second port”.);

wherein the first module comprises a [core] based at least in part on a [function] ([figs 1-5]; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”):

wherein the second module comprises a sensor ([figs 15-16]; [pars 47-49] “The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”); 

each module of the multiple hardware modules having at least one instance of a same interface for communicatively coupling with at least one other module of the multiple hardware modules ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240, but blocks 210 can also be frictionally interengaged with other blocks such as blocks 10 which do not include leads 240, nor incorporate an integrated circuit chip 230.”;  A communication interface (e.g., “leads”) among multiple modules reads on “same interface”.); and 

the multiple hardware modules reconfigurably coupled with each other to provide [functionality] for the portable device based at least in part on ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein.”):

obtaining, by the second module, data from the sensor ([figs 15-16]; [pars 47-49] “The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”); and 

controlling, by the first module, … the [function] of the [core] to process the data obtained by the second module to generate a signal usable to perform an action ([pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … As shown in FIG.16, the components of system 100 may be mounted on one or more preformed elements 290 which include conductive traces 274 or other conductive wiring and function as printed circuit board substrates. FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. In the illustrated apportionment, the camera module (VGA CMOS) 110, processor chip (DM) 102 and flash memory (FLASH) 104 are mounted on a first preformed insert 290a and embedded within a first block 610a. The random access memory (RAM) 106, optional RF wireless communication module (RF) 116 and infrared transceiver/audio microphone element (IR/MIC) 118 are mounted on a second preformed insert 290b and embedded within a second block 610b. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”; “digital video recording system” and “audio-visual system 100 are incorporated into standard size modular building blocks” read on “generate a signal usable to perform an action”.):

However, Nag does not teach
a nanometer scale machine learning assembly;
the first module comprises a machine learning core based at least in part on a neural network function;
the multiple hardware modules reconfigurably coupled with each other to provide machine learning functionality for the portable device;
controlling, by the first module, a machine learning kernel associated with the neural network function of the machine learning core to process the data obtained by the second module to generate a signal usable to perform an action.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Karunaratne teaches
a nanometer scale machine learning assembly ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”. Note that Nag teaches “a nanometer scale [assembly]”, and Nag and Karunaratne, in combination, teach “nanometer scale machine learning assembly”.);

the first module comprises a machine learning core based at least in part on a neural network function ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning core”.);

the multiple hardware modules reconfigurably coupled with each other to provide machine learning functionality for the portable device ([figs 23-25]; [pars 142-150] “As shown in FIG. 1, a first example of a toy brick is a single toy brick 10 including a housing 12 typically of size 3 inches or less on each side, the housing carrying coupling elements 14 used to releasably couple housing 12 of one toy brick 10 to the housing of another toy brick. The coupling element typically include pegs or other extending elements acting as first coupling elements which mate with corresponding openings, not shown, formed on housing 12 of other toy bricks 10. For ease of illustration only one set of peg-type coupling elements 14 are shown. Coupling elements 14 are typically conventional and may be compatible with coupling elements used with LEGO® brand toy bricks.”; [figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”);

controlling, by the first module, a machine learning [function] associated with the neural network function of the machine learning core ([figs 1-15]; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning core”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag with the machine learning of Karunaratne. Doing so would lead to enabling to analyze signals which are received from various types of sensors using different algorithms (Karunaratne, pars 151-160).

However, Nag and Karunaratne do not teach
controlling, by the first module, a machine learning kernel associated with the neural network function of the machine learning core.


controlling, by the first module, a machine learning kernel associated with the neural network function of the machine learning core ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel associated with the neural network function” since a loss function of the error back propagation algorithm controls the kernel.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag and Karunaratne with the machine learning kernel of Kumar. Doing so would lead to enabling to compensate for errors from sensors (Kumar, sec Abs).

Regarding claim 2, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag further teaches 
the multiple hardware modules further comprise one or more peripheral modules capable of communicatively coupling with the first module or with another peripheral module ([figs 15-16]; [pars 47-49] “The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding. … For simplicity of illustration, FIG. 16 shows just one lead 240a, b, c, d for each block 610 a, b, c, d and it will be appreciated that additional leads 240 will also be provided in each block. When blocks 610a, b, c, d are interconnected in the arrangement shown, the leads 240a, b, c, d interconnect to provide electrical communication among the blocks.”);

Regarding claim 3, 
Nag, Karunaratne and Kumar teach claim 2. 

Nag further teaches
the sensor is a first sensor of a first sensor type, and further comprising a third module comprising a second sensor of a second sensor type different from the first sensor type of the first sensor ([figs 15-16]; [pars 47-49] “FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”; “camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118” and “FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610” reads on “a third module comprising a second sensor of a second sensor type different from the first sensor type of the first sensor” since the third module may have a different type of sensor based on different combinations of apportioning.); and 

wherein the second module comprising the first sensor and the third module comprising the second sensor are attachably compatible with the first module, and detachably and reattachably interchangeable with each other to make different sensor configurations of the nanometer scale machine learning assembly ([figs 15-16]; [pars 47-49] “FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”; “camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118” and “FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610” reads on “third module comprising the second sensor” since the third module may have a different type of sensor based on different combinations of apportioning. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

Regarding claim 4, 
Nag, Karunaratne and Kumar teach claim 1. 

Karunaratne further teaches
a configuration engine associated with the first module to auto-detect a peripheral module being joined to the nanometer scale machine learning assembly ([figs 1-15]; [pars 151-160] “Peripherals can include but are not limited to: USB (Universal Serial Bus), USART (universal synchronous/ asynchronous receiver transmitter), I2C (I-squared-C) computer bus, ADC (Analog to Digital Converter), DAC (Digital to Analog Converter), Timers, Pulse Width Modulators, Flash Memory, RAM Memory, EEPROM (Electrically Erasable Programmable Read Only Memory), Bluetooth interface, Ethernet interface … Other algorithms such as neural network based fuzzy logic are also implementable.”; [pars 162-187] “That is, the reprogramming of computer control element 32 can be accomplished by either specifically reprogramming the software or as a function of how the toy brick 10 is used.”; [pars 240-255] “The messaging transponder 248 can be by way of example but not limited to, NFC, WiFi, Zigbee, Bluetooth, or infrared signal. … Two or more playing pieces 10 on the display screen 206, or baseplate 202 when used, may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254. For example, the playing pieces 10 may compute their positions with the information in the first display message image 235. Then the playing pieces 10 may communicate directly with other playing pieces 10 using the messaging transponder 248 or another separate transponder; receptor 236 is not involved in the transaction.”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”. In addition, “software” and “algorithms” which control the computer control elements read on “configuration engine”. Furthermore, “NFC, WiFi, Zigbee, Bluetooth, or infrared signal” reads on “auto-detect” since it is appreciated by one of ordinary skill in the art that, for example, WiFi or Bluetooth are used for auto-detecting a device. For example, Williams et al. (US 2014/0164511 A1) teaches auto-detection with WiFi in [par 50], and Brush et al. (US 2011/0312303 A1) teaches auto-detection with Bluetooth [par 25].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the auto-detection of Karunaratne. Doing so would lead to enabling modules to communicate directly with other modules using a communication channel (Karunaratne, pars 240-255).

Regarding claim 5, 
Nag, Karunaratne and Kumar teach claim 1. 

Karunaratne further teaches
an extensible local network controller or an extensible local bus controller to dynamically extend a local communication and control network or bus across the first module and one or more peripheral modules being attached, detached, or reattached to the nanometer scale machine learning assembly ([figs 1-15]; [pars 151-160] “Peripherals can include but are not limited to: USB (Universal Serial Bus), USART (universal synchronous/ asynchronous receiver transmitter), I2C (I-squared-C) computer bus, ADC (Analog to Digital Converter), DAC (Digital to Analog Converter), Timers, Pulse Width Modulators, Flash Memory, RAM Memory, EEPROM (Electrically Erasable Programmable Read Only Memory), Bluetooth interface, Ethernet interface … Other algorithms such as neural network based fuzzy logic are also implementable.”; [pars 162-187] “That is, the reprogramming of computer control element 32 can be accomplished by either specifically reprogramming the software or as a function of how the toy brick 10 is used.”; [pars 240-255] “Two or more playing pieces 10 on the display screen 206, or baseplate 202 when used, may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254. For example, the playing pieces 10 may compute their positions with the information in the first display message image 235. Then the playing pieces 10 may communicate directly with other playing pieces 10 using the messaging transponder 248 or another separate transponder; receptor 236 is not involved in the transaction.”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”. In addition, “Two or more playing pieces 10 … may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254” reads on “dynamically extend a local communication and control network … across the first module and one or more peripheral modules” since two or more playing pieces 10 may communicate directly other playing pieces 10. Furthermore, “software” and “algorithms” which control the computer control elements read on “extensible local network controller”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the extensible network of Karunaratne. Doing so would lead to Karunaratne, pars 240-255).

Regarding claim 7, 
Nag, Karunaratne and Kumar teach claim 1. 
Karunaratne further teaches 
multiple instances of the first module are communicatively coupled with each other via respective instances of the same interface to expand the neural network function of the machine learning core in the nanometer scale machine learning assembly ([figs 1-15]; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; [pars 240-255] “Two or more playing pieces 10 on the display screen 206, or baseplate 202 when used, may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254. For example, the playing pieces 10 may compute their positions with the information in the first display message image 235. Then the playing pieces 10 may communicate directly with other playing pieces 10 using the messaging transponder 248 or another separate transponder; receptor 236 is not involved in the transaction.”; “neural network” with fig 2 and fig 15 reads on “machine learning core”. In addition, “Two or more playing pieces 10 … may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254” reads on “to expand the neural network function of the machine learning core” since playing pieces 10 may communicate directly other playing pieces 10 for games. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the communications of core modules of Karunaratne, and to have used the wireless communication, as per Karunaratne, based on the multiple modules which have an RF wireless communication, as in Nag, in order to expand the functionality of the machine learning assembly. Doing so would lead to enabling modules to communicate directly with other modules to provide information of each module based on calculations (Karunaratne, pars 240-255).

Regarding claim 8, 
Nag, Karunaratne and Kumar teach claim 1. 

Karunaratne further teaches 
multiple instances of the machine learning core coupled with each other within the first module or via respective instances of the same interface between the first module and a third module ([figs 1-15, 55, 70] “Piece to Piece Transponder”; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; [pars 240-255] “Two or more playing pieces 10 on the display screen 206, or baseplate 202 when used, may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254. For example, the playing pieces 10 may compute their positions with the information in the first display message image 235. Then the playing pieces 10 may communicate directly with other playing pieces 10 using the messaging transponder 248 or another separate transponder; receptor 236 is not involved in the transaction.”; “neural network” with fig 2 and fig 15 reads on “machine learning core”. In addition, “Two or more playing pieces 10 … may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254” reads on “multiple instances of the machine learning core coupled with each other” since playing pieces 10 may communicate directly other playing pieces 10. In addition, “Piece to Piece Transponder” reads on “via respective instances of the same interface between the first module and a third module”.); and

wherein the multiple instances of the machine learning core are coupled with each other in a series configuration, in a parallel processing configuration, in a tree configuration, or in a cluster configuration in the nanometer scale machine learning assembly ([pars 162-175] “In yet another embodiment, bricks may be grouped by electronic addressing scheme, as described below with reference to in FIG. 33, such that they may respond individually or as a group to a stimulus. By way of example, four identical toy bricks capable of changing color when shaken, two may be programmed to become red and two may be programmed to turn green.”; “group” reads on “cluster configuration”. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

Karunaratne, pars 240-255).

Regarding claim 12, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag further teaches
a first type of the same interface with male connection features and a second type of the same interface with female connections features ([figs 1-3, 15-16]; [pars 3-9] “FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240, but blocks 210 can also be frictionally interengaged with other blocks such as blocks 10 which do not include leads 240, nor incorporate an integrated circuit chip 230.”; A communication interface (e.g., “leads”) among multiple modules reads on “same interface”, and the two ends of each lead read on “a first type of the same interface with male connection features and a second type of the same interface with female connections features”.); and

an interconnection component releasably and reusably connecting the first module having the first type of the same interface with the second module having the second type of the same interface ([figs 1-3, 15-16]; [pars 3-9] “FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240, but blocks 210 can also be frictionally interengaged with other blocks such as blocks 10 which do not include leads 240, nor incorporate an integrated circuit chip 230.”; A communication interface (e.g., “leads”) among multiple modules reads on “same interface”, and the two ends of each lead read on “first type of the same interface” and “second type of the same interface”. In addition, any block which is in between the first module and the second module reads on “interconnection component”.).

Regarding claim 13, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag further teaches
the same interface comprises a coupling selected from the group consisting of a wireless communicative coupling between the first module and the second module, a physical and electrical coupling between the first module and the second module, a magnetic and electrical coupling between the first module and the second module, and a reversible physical and electrical coupling between the first module and the second module (The examiner notes that this claim is a kind of Markush-type and the group: “a physical and electrical coupling between the first module and the second module” is elected; [figs 1-3, 15-16]; [pars 3-9] “FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240, but blocks 210 can also be frictionally interengaged with other blocks such as blocks 10 which do not include leads 240, nor incorporate an integrated circuit chip 230.”; A communication interface (e.g., “leads”) among multiple modules reads on “same interface”.).

Regarding claim 14, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag further teaches
the same interface further comprises a reversible physical interface and a reversible electrical interface with symmetrical physical features and symmetrical electrical features for coupling a first module and a second module in multiple orientations ([figs 6-9, 15-16]; [pars 3-9] “FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240, but blocks 210 can also be frictionally interengaged with other blocks such as blocks 10 which do not include leads 240, nor incorporate an integrated circuit chip 230.”; A communication interface (e.g., “leads”) among multiple modules reads on “same interface”, and it reads on “a reversible physical interface and a reversible electrical interface” and “symmetrical physical features and symmetrical electrical features” since the leads are symmetrical and can be used in the reversed way.).

Regarding claim 15, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag further teaches
the first port or the second port comprises a single channel port or a multiple channel port, and each of the multiple hardware modules comprises one or multiple of the ports ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; “cylindrical projections or studs (“studs”) 14” reads on “first port”, and “secondary coupling members 22” with “elongated ribs 24” reads on “second port”. In addition, as shown in fig 1, the first port may have a single or multiple channels, and each of the multiple hardware modules may have one or multiple of the ports depending on the block size).

Regarding claim 18, 
Nag, Karunaratne and Kumar teach claim 1. 

Karunaratne further teaches 
the nanometer scale machine learning assembly is incorporated into at least one of: a smart phone, a tablet computing device, a drone, a portable camera, an automobile, an implantable medical device, a toy, a smart home, a smart factory, a smart city, and a security system (“a toy” is elected for examination; [pars 230-239] “baseplate assembly 200 may form a board game such a Monopoly board game. The Monopoly figures, houses, and hotels, may all be toy brick pieces, and their motion and position may be automatically sensed as discussed above. By way of another example, a game of Scrabble® may be played with toy bricks with letters on them being placed on upper surface 214 displaying a Scrabble game board, the score even may be automatically computed and displayed by automatic identification of the position and type of toy bricks 10, acting as letter tiles, placed on baseplate 202.”; Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

Karunaratne, pars 151-160).

Regarding claim 30, 
Nag teaches
A method comprising: 

receiving data representing a physical property from a sensor of a computing device ([figs 15-16]; [pars 47-49] “The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”);

providing the data to a [assembly] coupled to the sensor of the computing device, the [assembly] comprising:
a first hardware module that comprises a first housing;
a second hardware module that comprises a second housing ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4).”; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”); and

physically interchanging a first port of the first housing directly with a second port of the second housing to obtain a reconfigured [assembly] ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; “cylindrical projections or studs (“studs”) 14” reads on “first port”, and “secondary coupling members 22” with “elongated ribs 24” reads on “second port”.);

generating, using the reconfigured [assembly], a signal based at least in part on the [controller] controlling … [function] of the reconfigured [assembly] ([pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … As shown in FIG.16, the components of system 100 may be mounted on one or more preformed elements 290 which include conductive traces 274 or other conductive wiring and function as printed circuit board substrates. FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. In the illustrated apportionment, the camera module (VGA CMOS) 110, processor chip (DM) 102 and flash memory (FLASH) 104 are mounted on a first preformed insert 290a and embedded within a first block 610a. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”; “digital video recording system” and “audio-visual system 100 are incorporated into standard size modular building blocks” read on “generating … a signal”.); and 

performing an action by the computer device based at least in part on the signal ([pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”; “digital video recording system” and “audio-visual system 100 are incorporated into standard size modular building blocks” read on “performing an action by the computer device based at least in part on the signal”.):

However, Nag does not teach
machine learning assembly … machine learning assembly;
a neural network controller to control a machine learning kernel of a neural network function;
machine learning assembly;
generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning kernel of the neural network function of the reconfigured machine learning assembly;

Karunaratne teaches
machine learning assembly … machine learning assembly ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”.);

a neural network controller to control a machine learning [function] of a neural network function ([figs 1-15]; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning controller”.).

machine learning assembly ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”.);

generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning [function] of the neural network function of the reconfigured machine learning assembly ([figs 1-15]; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning controller”. In addition, “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag with the machine learning of Karunaratne. Doing so would lead to enabling to analyze signals which are received from various types of sensors using different algorithms (Karunaratne, pars 151-160).

However, Nag and Karunaratne do not teach
a neural network controller to control a machine learning kernel of a neural network function;
generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning kernel of the neural network function of the reconfigured machine learning assembly.

Kumar teaches
a neural network controller to control a machine learning kernel of a neural network function ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel of a neural network function” since a loss function of the error back propagation algorithm controls the kernel.);

generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning kernel of the neural network function of the reconfigured machine learning assembly ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel of a neural network function” since a loss function of the error back propagation algorithm controls the kernel. Note that Nag and Karunaratne teach “reconfigured machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag and Karunaratne with the machine learning kernel of Kumar. Doing so would lead to enabling to compensate for errors from sensors (Kumar, sec Abs).

Regarding claim 31, 
Nag, Karunaratne and Kumar teach claim 30.

Karunaratne further teaches
at least one of the first hardware module or the second hardware module comprises a machine learning core to implement the neural network function ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning core”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the machine learning of Karunaratne. Doing so would lead to enabling to analyze signals which are received from various types of sensors using different algorithms (Karunaratne, pars 151-160).

Regarding claim 35, 
Nag teaches
A mobile device comprising: 
a battery to provide power to the mobile device ([figs 15-16]; [pars 47-49] “The battery or other power module (PWR) 108, which may be a rechargeable energy source, is mounted on a third preformed insert 290c and embedded within a third block 610c. … Lead assignments are made so that data lines connect for communication of data between data lines and power lines connect for communication of power to power lines.”); 

a [assembly] comprising multiple hardware modules ([figs 15-16]; [pars 47-49]), including: 

a first hardware module comprising a [core] based at least in part on a [function], the first hardware module comprising a first housing, the first housing comprising a first port ([figs 1-5, 15-16]; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGaS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; “cylindrical projections or studs (“studs”) 14” reads on “first port”.);

a second hardware module comprising a second housing, the second housing comprising a second port configured to at least partially align the second housing relative to the first housing ([figs 1-5, 15-16]; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGaS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; “secondary coupling members 22” with “elongated ribs 24” reads on “second port”.);

wherein: 
the first port of the first housing contacts the second port of the second housing to communicatively couple the first hardware module with the second hardware module ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-37] “The lower portions 246 are dimensioned to protrude inwardly from the side inside surfaces 220 so that they can serve the same function with respect to frictionally engagement of like blocks 210 as the ribs 24 serve for like blocks 10.Accordingly, not only can blocks 210 be frictionally interengaged with like blocks 210 which include leads 240.”; “leads” reads on “communicatively couple”.), and

the multiple hardware modules are reconfigurably coupled with each other to provide [functionality] for the mobile device based at least in part on a signal generated by applying the [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … As shown in FIG.16, the components of system 100 may be mounted on one or more preformed elements 290 which include conductive traces 274 or other conductive wiring and function as printed circuit board substrates. FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. In the illustrated apportionment, the camera module (VGA CMOS) 110, processor chip (DM) 102 and flash memory (FLASH) 104 are mounted on a first preformed insert 290a and embedded within a first block 610a. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”; “digital video recording system” and “audio-visual system 100 are incorporated into standard size modular building blocks” read on “a signal generated by applying the [function] of the [core] to data received from another of the multiple hardware modules” since a signal is generated by applying the processor function to the sensor data.).


machine learning assembly;
a first hardware module comprising a machine learning core based at least in part on a neural network function …, and the machine learning core comprises a neural network controller to control a machine learning kernel of the neural network function;
provide machine learning functionality for the mobile device based at least in part on a signal generated by applying the neural network function of the machine learning core to data received.

Karunaratne teaches
machine learning assembly ([figs 1-2, 15]; [pars 151-160] “Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 and multiple playing pieces read on “machine learning assembly”.);

a first hardware module comprising a machine learning core based at least in part on a neural network function …, and the machine learning core comprises a neural network controller to control a machine learning [function] of the neural network function ([figs 1-15]; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning controller” and “machine learning core”.);

provide machine learning functionality for the mobile device based at least in part on a signal generated by applying the neural network function of the machine learning core to data received ([figs 1-15]; [pars 142-150] “Such a toy brick 10 would perform a function in response to a stimulus. The function to be performed is dependent on the sensors present, the programming of the controller, and the actuators present on toy brick 10, which are discussed in detail below.”; [pars 151-160] “By way of example, a speech recognition algorithm may analyze digitized speech from a microphone, or a motion detection algorithm may analyze signals from accelerometers or tilt switches. The algorithms which analyze the digitized electrical signals, can be written in a language such as Basic, C or Assembly. … Other algorithms such as neural network based fuzzy logic are also implementable. Indeed almost any algorithm that can be run on a personal computer can be implemented on a microcontroller based design”; “neural network” with fig 2 and fig 15 reads on “machine learning core”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag with the machine learning of Karunaratne. Doing so would lead to enabling to analyze signals which are received from various types of sensors using different algorithms (Karunaratne, pars 151-160).

However, Nag and Karunaratne do not teach
kernel of the neural network function;

Kumar teaches
the machine learning core comprises a neural network controller to control a machine learning kernel of the neural network function ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel of the neural network function” since a loss function of the error back propagation algorithm controls the kernel.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag and (Kumar, sec Abs).

Regarding claim 36, 
Nag, Karunaratne and Kumar teach claim 35.

Kumar further teaches 
applying the neural network function of the machine learning core to data received from another of the multiple hardware modules comprises applying an activation function or a weight to a node of the neural network function ([figs 2-5]; [sec 4] “Generally speaking, a neural network is an inter-connected network composed of processing units (neurons) where each neuron is a multi-input and single output system. Each neuron calculates the weighted sum of all inputs, subtracts a characteristic value (bias) from the sum, and then applies a characteristic function to obtain the output of the neuron. The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. Thus, training of neural network consists of finding the optimal set of weights and biases.”; “characteristic function” reads on “activation function”. Note that Nag, Karunaratne and Kumar teach “applying the neural network function of the machine learning core to data received from another of the multiple hardware modules”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the machine learning kernel of Kumar. Doing so would lead to enabling to compensate for errors from sensors (Kumar, sec Abs).

Regarding claim 37, 
Nag, Karunaratne and Kumar teach claim 1. 

Kumar further teaches 
the neural network function comprises a plurality of nodes, each of the plurality of nodes configured to operate in a training mode or an operating mode ([figs 2-5]; [sec 4] “Generally speaking, a neural network is an inter-connected network composed of processing units (neurons) where each neuron is a multi-input and single output system. Each neuron calculates the weighted sum of all inputs, subtracts a characteristic value (bias) from the sum, and then applies a characteristic function to obtain the output of the neuron. The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. Thus, training of neural network consists of finding the optimal set of weights and biases. … The size of the input and the output layer, as determined by the dimensionality of the input and output data, was 15 and 1 nodes respectively.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the machine learning kernel of Kumar. Doing so would lead to enabling to compensate for errors from sensors (Kumar, sec Abs).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Wu et al. (US 2015/0365379 A1).

Regarding claim 6, 
Nag, Karunaratne and Kumar teach claim 5. 
However, Nag, Karunaratne and Kumar do not teach 
a peripheral modules tracker to track a performance or a change in a configuration of at least one of the one or more peripheral modules. 

Wu teaches
a peripheral modules tracker to track a performance or a change in a configuration of at least one of the one or more peripheral modules ([figs 1-2]; [pars 26-40] “The gateway 108 can be a cable of a DSL modem and the router 102 can include the provision of Wi-Fi connectivity.”; [pars 41-50] “The filter 104 sends a periodic notification to the mobile device 202 through a cloud service proxy 204 using an algorithm notifying about the status of the router 102 and the filter 104. … The algorithm for detecting the tamper status is preferably done by monitoring the Ethernet link state of the WAN and LAN ports, and/or by detecting any configuration changes of the filter 104, the gateway 108, of the router 102 or the network bridge.”; “filter” reads on “a peripheral modules tracker”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Nag, Karunaratne and Kumar with the peripheral modules tracker of Wu. Doing so would lead to detecting the abnormal status by monitoring the network state for protecting a specific network group (Wu, par 50, par 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in Wen et al. (A New Learning Method for Inference Accuracy, Core Occupation, and Performance Co-optimization on TrueNorth Chip).

Regarding claim 10, 
Nag, Karunaratne and Kumar teach claim 1. 

Karunaratne further teaches
the first module further comprising a neural network controller ([figs 1-15]; [pars 151-160] “Peripherals can include but are not limited to: USB (Universal Serial Bus), USART (universal synchronous/ asynchronous receiver transmitter), I2C (I-squared-C) computer bus, ADC (Analog to Digital Converter), DAC (Digital to Analog Converter), Timers, Pulse Width Modulators, Flash Memory, RAM Memory, EEPROM (Electrically Erasable Programmable Read Only Memory), Bluetooth interface, Ethernet interface … Other algorithms such as neural network based fuzzy logic are also implementable.”; [pars 162-187] “That is, the reprogramming of computer control element 32 can be accomplished by either specifically reprogramming the software or as a function of how the toy brick 10 is used.”; [pars 240-255] “Two or more playing pieces 10 on the display screen 206, or baseplate 202 when used, may interact with each other directly without using the display transponder 248 through piece-to-piece signal 254. For example, the playing pieces 10 may compute their positions with the information in the first display message image 235. Then the playing pieces 10 may communicate directly with other playing pieces 10 using the messaging transponder 248 or another separate transponder; receptor 236 is not involved in the transaction.”; “software”, “algorithms” and “neural network” with fig 2 and fig 15 read on “neural network controller”.).

Karunaratne, pars 151-160).

However, Nag, Karunaratne and Kumar do not teach
nodes of the neural network function further comprise processing nodes with associated activation functions; and 
the first module further comprising a neural network controller to apply specific activation functions to specific respective processing nodes of the neural network function and to differentially weight data input to the respective processing nodes of the neural network function.

Wen teaches 
nodes of the neural network further comprise processing nodes with associated activation functions ([sec 2] “TrueNorth adopts a spiking neuron model − leaky integrate-and-fire (LIF) model [9] to produce output in digital spike format”); and 

the first module further comprising a neural network controller to apply specific activation functions to specific respective processing nodes of the neural network function and to differentially weight data input to the respective processing nodes of the neural network function ([fig 1]; [sec 2, par 4] “TrueNorth adopts a spiking neuron model − leaky integrate-and-fire (LIF) model [9] to produce output in digital spike format”; [sec 2, par 6] “The implementation of TrueNorth differs from traditional artificial neuron model in the following three aspects: First, the inputs (x') and the neuron output (z') are represented in a binary format of spikes; second, the weights (w') are the integers selected from 4 synaptic weights, and the selections are determined by the axon type at the corresponding neurons [9]; finally, a digital and reconfigurable LIF model is used to represent the neuron function.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the activation functions of Wen. Doing so would lead to being able to produce output in digital spike format for the new neuromorphic system composed of 4096 neuro-synaptic cores, 1 million neurons, and 256 million synapses (Wen, sec 1 and sec 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Cassidy et al. (Cassidy, A, “TrueNorth: a High-Performance, Low-Power Neurosynaptic Processor for Multi-Sensory Perception, Action, and Cognition”).

Regarding claim 11, 
Nag, Karunaratne and Kumar teach claim 1. 

Nag teaches
function on the information from the second module ([pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. In the illustrated apportionment, the camera module (VGA CMOS) 110, processor chip (DM) 102 and flash memory (FLASH) 104 are mounted on a first preformed insert 290a and embedded within a first block 610a. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”):

However, Nag, Karunaratne and Kumar do not teach.
a logic structure to self-improve a decision or conclusion based at least in part on subsequent iterations of the neural network function on the information from the second module.

Cassidy teaches
a logic structure to self-improve a decision or conclusion based at least in part on subsequent iterations of the neural network function on the information from the second module ([sec “Applications”] “One such network is shown in Fig. 5 [10] for classifying handwritten digits (MNIST dataset). The network input is 28x28 gray-scale pixels and the network output is the strength of prediction of each of the 10 digit classes. Programming Model: The TrueNorth neurosynaptic processor is programmed using two basic approaches: 1) the corelet neurosynaptic programming language [16], and 2) a back-propagation based flow [10] for training classifiers.”; [sec “Systems”] “For embedded applications, the NS1e contains a BMP-180 I2C-based pressure sensor for altitude measurements and temperature sensor, as well as a MPU-9150 I2C-based motion processing unit including gyroscope, accelerometer, magnetometer (compass), and motion coprocessor”.; “corelet neurosynaptic programming language” reads on “logic structure” and “subsequent iterations of a neural network function”. Furthermore, “training classifiers” and “classifying” read on “self-improve a decision or conclusion”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the self-improvement on a decision or conclusion of Cassidy. Doing so would lead to being able to classify objects based on the neural network programming on the processor (Cassidy, sec “Applications”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Arthur et al. (“Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core”).

Regarding claim 16, 
Nag, Karunaratne and Kumar teach claim 1. 

However, Nag, Karunaratne and Kumar do not teach
the nanometer scale machine learning assembly is contained within the portable device and operates in isolation from communication or data transfer outside the portable device being controlled or informed by the nanometer scale machine learning assembly.


the nanometer scale machine learning assembly is contained within the portable device and operates in isolation from communication or data transfer outside the portable device being controlled or informed by the nanometer scale machine learning assembly ([fig 1]; [sec IV, par 4] “Results were collected from our custom chip via the PC-USB interface, while using the host PC for graphics display, user interface, and supporting software as necessary.”; [sec IV, A, par 1] “For our first application, we programmed the neurosynaptic core to steer a simulated robot around a virtual racetrack. The goal of the robot driver application is to keep the robot on the racetrack using an autonomous, closed-loop control system.”; “PC” reads on “device” and the “Test board” of fig 1(c) reads on “machine learning assembly”. In addition, “an autonomous, closed-loop control system” reads on “outside the portable device”. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the autonomous machine learning device operation in isolation from communication or data transfer of Arthur. Doing so would lead to creating an autonomous, closed-loop control system (e.g., autonomous robot) using the neurosynaptic core (Arthur, sec IV, A and fig 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Choi et al. (A 3.4-µW Object-Adaptive CMOS Image Sensor With Embedded Feature Extraction Algorithm for Motion-Triggered Object-of-Interest Imaging).

Regarding claim 17, 
Nag, Karunaratne and Kumar teach claim 1. 

However, Nag, Karunaratne and Kumar do not teach 
the nanometer scale machine learning assembly comprises an imaging system selected from the group consisting of a microelectronic assembly for recognizing objects, a microelectronic assembly for recognizing faces, a microelectronic assembly for classifying objects in images, a microelectronic assembly for classifying images, and a microelectronic assembly for recognizing moving pedestrians. 

Choi teaches
the nanometer scale machine learning assembly comprises an imaging system selected from the group consisting of a microelectronic assembly for recognizing objects, a microelectronic assembly for recognizing faces, a microelectronic assembly for classifying objects in images, a microelectronic assembly for classifying images, and a microelectronic assembly for recognizing moving pedestrians (The examiner notes that this claim is a kind of Markush-type and the group: “a microelectronic assembly for classifying images” is elected; [figs 1-2, 5, 11] “128 x 128 1-b motion image”; [table III] [sec II] “The 8-b column-parallel ADCs operate as a 1-b motion comparator. Once motion is detected, the sensor wakes up and turns into the feature-extraction mode”; [sec III] “In the motion-sensing mode, the frame difference signal is quantized to a 1-b signal. The frame difference signal is compared with a threshold level, which can be dynamically adjusted, and a 1-b signal is generated if the frame difference is larger than the threshold.”; Fig 11 and table III read on “microelectronic assembly” and “imaging system”. In addition, “Once motion is detected” and “1-b signal is generated if the frame difference is larger than the threshold” read on “classifying images” because images are classified based on motions. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the microelectronic assembly of Choi. Doing so would lead to producing images using an image sensor and classifying the images based on the motion of objects in the images (Choi, sec III).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Cassidy et al. (“Real-time Scalable Cortical Computing at 46 Giga-Synaptic OPS/Watt with ∼100× Speedup in Time-to-Solution and ∼100,000× Reduction in Energy-to-Solution”, hereinafter Cassidy2014).

Regarding claim 19,
Nag, Karunaratne and Kumar teach claim 1. 

However, Nag, Karunaratne and Kumar do not teach 
the machine learning assembly autonomously generates an executive output selected from the group consisting of steering a vehicle, navigating a drone or air vehicle, identifying a person, and authenticating a user. 

Cassidy2014 teaches
identifying a person, and authenticating a user (The examiner notes that this claim is a kind of Markush-type and the group: “identifying a person” is elected.; [fig 4]; [sec IV, B, par 4] “Many computer vision tasks require both detecting an object’s location and classifying its identity. We built a multi-object detection and classification system for high-resolution, fixed-camera videos. Our system includes a Where network to detect objects, a What network to classify objects, and a What/Where network to bind these predictions into labeled bounding boxes. We applied this system to the DARPA Neovision2 Tower dataset [55], [56], which contains moving and stationary people, cyclists, cars, buses, and trucks.”; Cassidy2014 teaches “identifying a person” since the system identifies people and put a bounding box around each person as shown in fig 4. Note that Nag, Karunaratne and Kumar teach “nanometer scale machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the person identification of Cassidy2014. Doing so would lead to being able to detect, classify and identify people (e.g., moving and stationary people) against cyclists, cars, buses, and trucks in video images (Cassidy2014, sec IV, B and fig 4).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et al. (Wireless telemetry system for real-time estimation of ship air wakes with UAVs), further in view of Fanello (US 2015/0296152 A1).

Regarding claim 33, 


However, Nag, Karunaratne and Kumar do not teach
the reconfigured machine learning assembly is incorporated into at least one of: a tablet computing device, and a smart phone, a drone, or a portable camera.

Fanello teaches
the reconfigured machine learning assembly is incorporated into at least one of: a tablet computing device, and a smart phone, a drone, or a portable camera ([figs 1-2]; [pars 20-29] “a person 108 with a camera phone 110 captures a noisy photo or video using his or her camera phone 112 and sends the captured image(s) to an image denoising module 114 (which may be integral with the camera phone or may be provided as a cloud service). The image denoising module 114 comprises a machine learning system that predicts filters for filtering the images in order to denoise them. … The resulting machine learning systems are compact which facilitates their use on devices where memory resources are limited such as on smart phones or embedded devices.”; Note that Nag, Karunaratne and Kumar teach “reconfigured machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the machine learning assembly of Fanello. Doing so would lead to producing compact machine learning systems which facilitate their use on devices where memory resources are limited such as embedded devices (Fanello, pars 20-29).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US 2014/0302740 A1) in view of Karunaratne (US 2016/0361662 A1), further in view of Kumar et Liu et al. (US 9,785,487 B1).

Regarding claim 34, 
Nag, Karunaratne and Kumar teach claim 30.

However, Nag, Karunaratne and Kumar do not teach
automatically detecting a third hardware module of the machine learning assembly based at least in part on detecting that a third port associated with a third housing of the third hardware module makes contact with the first port of the first housing or the second port of the second housing.

Liu teaches
automatically detecting a third hardware module of the machine learning assembly based at least in part on detecting that a third port associated with a third housing of the third hardware module makes contact with the first port of the first housing or the second port of the second housing ([figs 1, 6-7, 10, 15]; [col 3, ln 22 – col 5, ln 34] “The support housing 12 may include a set of ports, receptacles, or the like (generally, a set of ports) spaced at various positions or locations, where the set of ports may be physically separated by a set of ribs and/or a set of spines that may protrude from the support housing 12. The set of ports may be configured to receive and removably secure the set of modules 14 via corresponding connector components.”; [col 8, ln 35 – col 11, ln 25] “the processor may detect change(s) in module connection(s) to the support housing 12, such as when a user moves a module to a different position of the support housing 12. Generally, the processor may detect the original positions of the modules according to their original connections to the support housing 12, and may detect new positions of the modules according to their new connections to the support housing 12.”; “a module” reads on “third hardware module”, and “support housing” reads on “second housing”. Note that Nag, Karunaratne and Kumar teaches “machine learning assembly”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware module assembly of Nag, Karunaratne and Kumar with the automatic detection of Liu. Doing so would lead to detecting changes in module connections, such as when a user moves a module to a different position (Liu, col 8, ln 35 – col 11, ln 25).

Response to Arguments
Applicant's arguments filed on 10/15/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Without conceding propriety of the asserted combination, Nag and Karunaratne do not render claim 1 unpatentable. 
The amendment to claim 1 includes at least some of the subject matter from dependent claim 9. Accordingly, Solomon used to reject claim 9 is addressed here. 
In rejecting claim 9, the Office acknowledges that the combination of Nag and Karunaratne does not teach or suggest "wherein the machine learning assembly is scaled to a size selected from the group consisting of: a nanomachine size comprising the multiple hardware modules interconnected into a nanometer scale machine learning assembly...," and cites a nano-sized robot in Solomon as teaching this subject matter.
Office Action, p. 34. In particular, the Office asserts that "Communications capability between nanorobots provides the elements of social intelligence," and that "'intelligence' reads on 'machine learning'." Id. Applicant respectfully disagrees. 

Nanorobots sending messages to emulate social intelligence in Solomon fails to teach or suggest "a nanometer scale machine learning assembly," at least because Solomon is silent regarding machine learning. Further, considering the date of Solomon (2007) the mere mentioning of "intelligence" fails to teach or suggest a nanometer scale machine learning assembly, let alone that "multiple hardware modules [of the nanometer scale machine learning assembly are] reconfigurably coupled with each other to provide machine learning functionality for the portable device based at least in part on: obtaining, by the second module, data from the sensor; and controlling, by the first module, a machine learning kernel associated with the neural network function of the machine learning core to process the data obtained by the second module to generate a signal usable to perform an actiony," as amended claim 1 recites. 
For at least the above reasons, the combination of Nag, Karunaratne, and Solomon fails to teach or suggest a nanometer scale machine learning assembly comprising multiple hardware modules in which "the multiple hardware modules reconfigurably coupled with each other to provide machine learning functionality for the portable device based at least in part on: obtaining, by the second module, data from the sensor; and controlling, by the first module, a machine learning kernel associated with the neural network function of the machine learning core to process the data obtained by (Remarks, pg 14)

Examiner’s response:
The examiner respectively disagrees. 

First of all, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement due to the limitation “nanometer scale machine learning assembly,” and thus, the centimeter scale is interpreted as “nanometer scale” under the broadest reasonable interpretation since 1 centimeter is equal to 10,000,000 nanometers. Note that the Solomon reference is not used for rejecting the claims. 

Furthermore, Nag, Karunaratne and Kumar, in combination, still teach the recited limitations below since 1) multiple block modules are assembled for neural network functionality, 2) sensor data is obtained from a second module and 3) a signal is generated based on the machine learning kernel which is controlled by the error back propagation algorithm, as follows:

the multiple hardware modules reconfigurably coupled with each other to provide machine learning functionality for the portable device based at least in part on ([figs 1-3, 15-16]; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein.”; Note that Karunaratne teaches “machine learning functionality”.):

obtaining, by the second module, data from the sensor ([figs 15-16]; [pars 47-49] “The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114. Such communication can, for example, be accomplished by creating an opening or window during molding or making an opening or window following molding.”); and 

[pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 47-49] “FIGS. 15 and 16 illustrate an example implementation wherein electronics and peripherals of an audio-visual system 100 are incorporated into standard size modular building blocks such as described previously herein. … As shown in FIG.16, the components of system 100 may be mounted on one or more preformed elements 290 which include conductive traces 274 or other conductive wiring and function as printed circuit board substrates. FIG. 16 shows just one example for apportioning the components of system 100 among multiple interconnectable blocks 610. In the illustrated apportionment, the camera module (VGA CMOS) 110, processor chip (DM) 102 and flash memory (FLASH) 104 are mounted on a first preformed insert 290a and embedded within a first block 610a. The random access memory (RAM) 106, optional RF wireless communication module (RF) 116 and infrared transceiver/audio microphone element (IR/MIC) 118 are mounted on a second preformed insert 290b and embedded within a second block 610b. … The fabrication of the blocks 610a, b, c, d can be done similarly to the fabrication of the previously described blocks, except with provision made for porting for visual, audio and card insert communication through a sidewall of the respective block for components such as the camera module (VGA CMOS) 110, the infrared transceiver/audio microphone element (IR/MIC) 118 and the micro S/D chip and carrier (MICRO S/D) 114.”; [Abstract] “components of a digital video recording system are apportioned to different blocks which when interconnected provide the complete system functionality.”; “digital video recording system” and “audio-visual system 100 are incorporated into standard size modular building blocks” read on “generate a signal usable to perform an action”. Note that Karunaratne and Kumar teach “a machine learning kernel associated with the neural network” and “machine learning”.):

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Further, Applicant respectfully submits that it would not have been obvious to combine the references. 
When considering the cited references as a whole, there is no suggestion by any reference to incorporate the alleged benefits of Karunaratne and Solomon into Nag. As the Office is aware, the mere fact that the cited references may be modified in the manner suggested by the Examiner does not make the modification obvious unless the cited references suggested the desirability of the modification. It is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the cited references so that the claimed invention is rendered obvious. "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Oetiker, 977 F.2d 1443, 24 USPQ 2d 1443 (Fed. Cir. 1992) quoting In re Fine, 837 F.2d 1071, 1075, 5 USPQ 2d 1596, 1600 (Fed. Cir. 1988). Neither Karunaratne nor Solomon nor Nag provide any description whatsoever that is even suggestive of incorporating Solomon's alleged nanoelectronics applied to nanorobots into the teachings of Nag and Karunaratne to (Remarks, pg 16)

Examiner’s response:
The examiner respectively disagrees. 

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement due to the limitation “nanometer scale machine learning assembly,” and the Solomon reference is not used for rejecting the claims. Thus, the applicant’s arguments with respect to the combination of Nag, Karunaratne and Solomon have been considered but are moot because the Solomon reference is not used in the current rejection.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“As the Office is aware, a reference is said to teach away when a person of ordinary skill, upon reading the reference, would be led in a direction divergent from the path that the applicant took. In re Gurley, 31 USPQ 2d 1130, 1131 (Fed. Cir 1994). Further, a combination proposed by the Office cannot render a reference unfit for its intended purpose or change a principle of operation of the reference. Additionally, "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." M.P.E.P. 2141.02, citing W.L. Gore & 
Here, Karunaratne exclusively describes arrangements in which an interactive LCD display is included in a toy block. Nag, meanwhile, describes a toy building block with an embedded integrated circuit. This clearly limits Karunaratne and Nag to embodiments in which toy blocks can be interacted with and teaches away from the claimed features (e.g., Karunaratne would no longer be operable to output information on the LCD display at a nanometer scale). A nanometer scale machine learning assembly is contrary to the essential operating principles of Karunaratne and Nag as explicitly stated in Karunaratne and Nag and/or would render Karunaratne and Nag unfit for their intended purpose of being an interactive toy block. Accordingly, Karunaratne and Nag teach away from the features of claim 1 and the rejection is improper for at least this reason. Karunaratne and Nag should be removed as references for at least these reasons.
For at least the reasons presented herein, the combination of Nag and Karunaratne does not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1.” (Remarks, pg 17)

Examiner’s response:
The examiner respectively disagrees. 

First of all, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement due to the limitation “nanometer scale machine learning assembly,” and thus, the centimeter scale is interpreted as “nanometer scale” under the 

Thus, Nag and Karunaratne do not teach away from the features of claim 1 and the rejections are still valid since a nanometer scale machine learning assembly is not contrary to the essential operating principles of Karunaratne and Nag as explicitly stated in Karunaratne and Nag and would not render Karunaratne and Nag unfit for their intended purpose of being an interactive toy block. 

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Without conceding propriety of the asserted combination, Nag and Karunaratne do not render claim 30 unpatentable. 
For instance, Nag and Karunaratne are silent regarding at least "a neural network controller to control a machine learning kernel of a neural network function," and "generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning kernel of the neural network function of the reconfigured machine learning assembly," as amended claim 30 recites.
For at least the reasons presented herein, the combination of Nag and Karunaratne does not teach or suggest all of the features of claim 30. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 30.” (Remarks, pg 18)

Examiner’s response:
The examiner respectively disagrees. 

Nag, Karunaratne and Kumar, in combination, still teach the recited limitations below since 1) machine learning kernel is controlled based on the error back propagation algorithm and 2) a signal is generated based on the machine learning kernel which is controlled by the error back propagation algorithm, as follows:

a neural network controller to control a machine learning kernel of a neural network function ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel of a neural network function” since a loss function of the error back propagation algorithm controls the kernel.);

generating, using the reconfigured machine learning assembly, a signal based at least in part on the neural network controller controlling the machine learning kernel of the neural network function of the reconfigured machine learning assembly ([figs 2-5]; [sec 4] “The capacity of a neural network to modal complex data largely depends on the network topology and the characteristic function associated with each neuron. … The proposed system uses Back Propagation Neural Networks (BPNN) for modelling the relationship between pilot inputs and IMU responses. BPNN is a multilayer feed-forward network and uses error back propagation algorithm [17–18, 21] for training. The neural network was trained to predict the IMU (Gyroscope) vibrational components resulting from pilot inputs obtained from the receiver module. … the BPNN training process is analogous to gradient descent algorithm”; [sec 3] “Both transmitter and receiver modules are battery powered, and include independent sensor boards based on ATmega128 and ATmega8 microcontrollers. To ensure interchangeability, both sensor modules were deliberately designed to be similar both in terms of hardware and software. Each of the sensor modules contains GPS, 6 axes IMU, thermometer, 3D magnetometer, and barometer sensors. The sensor boards are equipped with micro SD card data logger, Quad USB to UART IC chip, micro USB interface, XBee RF module, and FutabaTM 8 channel 2.4 GHz RC receiver interface.”; “error back propagation algorithm” reads on “machine learning kernel of a neural network function” since a loss function of the error back propagation algorithm controls the kernel. Note that Nag and Karunaratne teach “reconfigured machine learning assembly”.).



Applicant asserts 
“Without conceding propriety of the asserted combination, Nag and Karunaratne do not render claim 35 unpatentable. 
For instance, Nag and Karunaratne are silent regarding at least "a first hardware module comprising a machine learning core based at least in part on a neural network function, the first hardware module comprising a first housing, the first housing comprising a first port, and the machine learning core comprises a neural network controller to control a machine learning kernel of the neural network function," as amended claim 35 recites. 
For at least the reasons presented herein, the combination of Nag and Karunaratne does not teach or suggest all of the features of claim 35. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 35.” (Remarks, pg 19)

Examiner’s response:
The examiner respectively disagrees. 

Nag, Karunaratne and Kumar, in combination, still teach the recited limitation below since a block module with a neural network has a housing with a port, and a neural network controller is used for controlling the machine learning kernel which is manipulated by the error back propagation algorithm, as follows:

[figs 1-5, 15-16]; [pars 26-40] “In departure from the structure shown in FIGS. 1-4, an integrated circuit chip 230 is embedded within the material of block 210, between the top outwardly facing surface 212 and the top inwardly facing surface 218. The integrated circuit chip 230 may take any form and be suitable for any one or more functional purposes.”; [pars 3-9] “As shown in FIGS. 1-4, such blocks typically comprise hollow box-shaped blocks 10 having tops with outwardly facing surfaces 12 which are provided with primary coupling members in the form of cylindrical projections or studs (“studs”) 14. … Downwardly opening hollow cavities 16 are defined by inside surfaces 18, 20 of the top and sides of the blocks 10. Located within the cavities 16 are secondary coupling members 22 in the form of cylindrical tubular elements 22 that depend from the top inside surfaces 18 at positions corresponding to centers of the squares whose corners are formed by the studs 14, and which when two blocks 10 are interconnected will fit in between four of the studs 14 (see FIG. 4). … FIGaS. 2 and 4 show elongated ribs 24 extending vertically between the top inside surface 18 and side bottom edges 28 within the cavity 16 of each block 10, at lengthwise or widthwise evenly-spaced intervals along the long and short side inside surfaces 20.”; “cylindrical projections or studs (“studs”) 14” reads on “first port”. Note that Karunaratne and Kumar teach “machine learning core”, “neural network function” and “the machine learning core comprises a neural network controller to control a machine learning kernel of the neural network function”.);



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126